838 F.2d 471
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ilija ROTAR, Plaintiff-Appellant,v.Bruce E. LINDKE, Defendant-Appellee.
No. 86-1567.
United States Court of Appeals, Sixth Circuit.
Feb. 2, 1988.

Before MILBURN and RALPH B. GUY, Jr., Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed this civil rights action (42 U.S.C. Secs. 1983 & 1985) alleging defendant improperly withheld police reports and other material bearing on plaintiff's 1983 second-degree murder conviction.  The district court dismissed the complaint sua sponte as frivolous under 28 U.S.C. Sec. 1915(d).  This appeal followed.  On appeal plaintiff has submitted a pro se brief.


3
Upon consideration, we affirm for the reasons set forth in the district court's order of dismissal filed May 16, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.